Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s element requirement dated 11/15/2022 base on a restriction dated 8/21/2022.

Applicant’s election of Group VI-Figures 22-23 in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The status of the claims is as follows:
	Claims 23-24 and 31 have been withdrawn from consideration; and
	Claims 21-22, 25-30, and 32-40 are herein addressed below.

The drawings are objected to because the applicant as recited several figures that are in cross-section but are not properly shown with cross-hatching.  Furthermore, several of the figures are of different material but the applicant has failed to properly show the figures with the designated material, i.e., foam material.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 25-30, 32-33 and 35-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (4,447,988) in view of Windgassen (4,930,257).
Cole et al. (4,447,988) discloses an overhead door assembly comprising an overhead door (12) including a plurality of panels (16) each having an interior and exterior surface, a roller assembly(see figure 2) mounted to the interior surface of the panels (16) and configured to roll on an overhead door track (18, see figure 2), a seal (30) comprising a first sealing portion (60, 52) including a hardened plastic, a second sealing portion (44) extending from the first sealing portion (60, 52) at an angle between 90 and 180 degrees (see figure 4) (see figures below) such that the second sealing portion (44) is in constant contact with the panels (16) of the door (12) (claim 26), and a leg (54) (see figure below) extending orthogonally from the first sealing portion (claim 33 and 40), with the first sealing portion being of a hardened plastic being elbow in shape (includes both 60 and 54 forming an elbow) (claims 35 and 39) [Claims 21, 28, and 36].

    PNG
    media_image1.png
    698
    562
    media_image1.png
    Greyscale

With respect to claims 27, 29, and 37 the angle is between the first and second sealing portion is 135 degrees. (see figure below)

    PNG
    media_image2.png
    320
    410
    media_image2.png
    Greyscale


Cole et al. (4,447,988) fails to disclose the second sealing portion formed of a compressible foam (claims 21, 28, and 36) and a slip seal layer on the compressible foam (claims 21 and 28).
As shown below, Windgassen (4,930,257) discloses a seal comprising a second sealing portion formed of foam and encompassed with a slip layer with the first sealing portion being tapered.


    PNG
    media_image3.png
    318
    250
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to provide the second sealing portion of Cole et al. (4,447,988) formed of a foam material and encased with a slip layer as taught by Windgassen (4,930,257) since the foamed material provides greater flexibility and the slip layer reduces friction between the seal and a contact surface.  Furthermore, the seal of Cole et al. (4,447,988) would operate equally as well when formed of a foam material having a slip layer.
With respect to claims 22, 30, and 38, it would have been further obvious before the effective filing date of the claimed invention to provide the first sealing portion of Cole et al. (4,447,988) with a tapered portion as taught by Windgassen (4,930,257) since the tapered portion along the first sealing portion allows less material between two surfaces thereby saving costs in material and manufacturing.  Furthermore, a tapered leg allows for a complete seal between two surfaces since there would be less material between the two surfaces thereby maximizing the sealing capabilities between the entire sealing system and the surfaces which are being sealed
With respect to claims 25 and 32, Cole et al. (4,447,988) fails to specifically be mounted between a door jamb and a frame opening and/or “shaped” to be fixed thereto. 
As shown above, Windgassen (4,930,257) discloses the first sealing portion mounted between a door jamb and a frame of the opening.
It would have been obvious before the effective filing date of the claimed invention to mount the seal of Cole et al. (4,447,988) to be mounted between a jamb and frame as taught by Windgassen (4,930,257) since this allows the seal to be more rigidly secured to the opening.

    PNG
    media_image2.png
    320
    410
    media_image2.png
    Greyscale


Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (4,447,988)  and Windgassen (4,930,257) and further in view of Steinke (10,563,453 B2).

All of the elements of the instant invention are discussed in detail above except providing the sealing system to be mounted via adhesive. 
Steinke (10,563,453 B2) discloses a garage door weather-strip mounted via adhesive.

    PNG
    media_image4.png
    95
    864
    media_image4.png
    Greyscale

 It would have been obvious before the effective filing date of the claimed invention to provide the weather-strip/sealing system of Cole et al. (4,447,988) to be mounted via adhesive as taught by Steinke (10,563,453 B2)    since adhesive is well known in mounting weather-strips since adhesive doesn’t damage the mounting surface as well as providing maximum mounting capabilities equivalent to that of fasteners.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634